Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Wayne Lorenzo Davis appeals the district court’s order affirming the bankruptcy court’s order dismissing his Chapter 13 petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Hyman, No. 3:05-cv-00519-REP; BK-04-34074-DOT (E.D.Va. Mar. 7, 2006). In light of this disposition, we deny Davis’ motions for stay and for preparation of a transcript at government expense. We grant Davis’ motion to amend his informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.